697 N.W.2d 895 (2005)
472 Mich. 521
Phyllis L. GRIFFITH, Legal Guardian For Douglas W. GRIFFITH, a Legally Incapacitated Adult, Plaintiff-Appellee,
v.
STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY, Defendant-Appellant.
Docket No. 122286. Calendar No. 2.
Supreme Court of Michigan.
June 14, 2005.
*897 Sinas, Dramis, Brake, Boughton & McIntyre, P.C. (by George T. Sinas, Bryan J. Waldman, and L. Page Graves), Lansing, MI, for the plaintiff.
Garan Lucow Miller, P.C. (by Daniel S. Saylor and David N. Campos), Detroit, MI, for the defendant.
Gross, Nemeth & Silverman, P.L.C. (by Steven G. Silverman), for Auto Club Insurance Association, amicus curiae.
Cochran, Foley & Associates, P.C. (by Terry L. Cochran and Mary K. Freedman), Livonia, MI, for The Coalition Protecting Auto No Fault, amicus curiae.
CORRIGAN, J.
In this case, we consider whether the no-fault act, M.C.L. § 500.3101 et seq., requires defendant, a no-fault insurer, to reimburse plaintiff for her incapacitated husband's food expenses. Because the food in this case is neither "for accidental bodily injury" under M.C.L. § 500.3105(1) nor "for an injured person's care, recovery, or rehabilitation" under M.C.L. § 500.3107(1)(a), we hold that the expenses for it may not be recovered under those provisions of the no-fault act. We thus reverse the judgment of the Court of Appeals.

I. UNDERLYING FACTS AND PROCEDURAL HISTORY
On April 28, 1994, plaintiff's sixty-three-year-old husband, Douglas Griffith,[1] suffered a severe brain injury as a result of a motor vehicle accident. He received treatment at in-patient facilities and hospitals until August 1995, at which time he was transferred to a residence where he received twenty-four-hour nursing and attendant care. On August 6, 1997, Griffith returned home with plaintiff. He remains confined to a wheelchair and continues to require assistance with basic daily tasks such as eating and bathing.
After the accident, defendant provided coverage as Griffith's no-fault insurer. Until the time that Griffith returned home, the expenses that defendant covered included food expenses. After Griffith returned *898 home, defendant denied plaintiff's claim for Griffith's food expenses, and plaintiff sued to recoup those expenses.[2] The trial court ruled that Griffith's food costs are an "allowable expense" under M.C.L. § 500.3107(1)(a) of the no-fault act and ordered defendant to pay a per diem food charge.
The Court of Appeals affirmed.[3] The Court relied on Reed v. Citizens Ins. Co. of America, 198 Mich.App. 443, 499 N.W.2d 22 (1993), which held that a person receiving at-home care is entitled to room and board costs under M.C.L. § 500.3107(1)(a) to the same extent that such costs would constitute an allowable expense if the injured person received the same care in an institutional setting. Thus, the panel concluded that, under Reed, Griffith's food costs are an "allowable expense" under M.C.L. § 500.3107(1)(a).
Defendant filed an application for leave to appeal to this Court, which this Court denied.[4] Thereafter, this Court granted defendant's motion for reconsideration and granted leave to appeal.[5]

II. STANDARD OF REVIEW
This case requires us to determine whether an injured person's food costs constitute an "allowable expense" under M.C.L. § 500.3107(1)(a). Issues of statutory interpretation are questions of law that this Court reviews de novo. Jenkins v. Patel, 471 Mich. 158, 162, 684 N.W.2d 346 (2004).

III. PRINCIPLES OF STATUTORY INTERPRETATION
When interpreting a statute, we must ascertain the legislative intent that may reasonably be inferred from the statutory language itself. Sotelo v. Grant Twp., 470 Mich. 95, 100, 680 N.W.2d 381 (2004). When the language of a statute is unambiguous, the Legislature's intent is clear and judicial construction is neither necessary nor permitted. Koontz v. Ameritech Services, Inc., 466 Mich. 304, 312, 645 N.W.2d 34 (2002). Because the role of the judiciary is to interpret rather than write the law, courts lack authority to venture beyond a statute's unambiguous text. Id. Further, we accord undefined statutory terms their plain and ordinary meanings and may consult dictionary definitions in such situations. Halloran v. Bhan, 470 Mich. 572, 578, 683 N.W.2d 129 (2004).

IV. ANALYSIS

A. Statutory Language and Legal Background
M.C.L. § 500.3105(1) provides:
Under personal protection insurance an insurer is liable to pay benefits for accidental bodily injury arising out of the ownership, operation, maintenance or use of a motor vehicle as a motor vehicle, subject to the provisions of this chapter. [Emphasis added.]
According to the plain language of M.C.L. § 500.3105(1), a no-fault insurer is only required to pay benefits "for accidental bodily injury" arising out of an automobile accident. The no-fault act further restricts a no-fault insurer's liability by defining the limited types of benefits that are payable "for accidental bodily injury ...." M.C.L. *899 § 500.3107(1)(a), the statutory provision at the center of this case, states:
Except as provided in subsection (2), personal protection insurance benefits are payable for the following:
(a) Allowable expenses consisting of all reasonable charges incurred for reasonably necessary products, services and accommodations for an injured person's care, recovery, or rehabilitation. [Emphasis added.]
Thus, in addition to the requirement under M.C.L. § 500.3105(1) that benefits be "for accidental bodily injury," M.C.L. § 500.3107(1)(a) circumscribes benefits to those expenses consisting only of items or services that are reasonably necessary "for an injured person's care, recovery, or rehabilitation."
Both this Court and the Court of Appeals have interpreted and applied the above statutes in cases involving claims for food or "room and board" expenses. In Manley v. Detroit Automobile Inter-Ins. Exchange, 127 Mich.App. 444, 448, 339 N.W.2d 205 (1983), rev'd 425 Mich. 140, 388 N.W.2d 216 (1986), the plaintiffs' minor son suffered severe head trauma in an automobile accident. He resided with the plaintiffs and received care from nurse's aides. Id. at 449, 339 N.W.2d 205. The plaintiffs sued the defendant no-fault carrier, seeking, among other things, reimbursement for his room and board costs. Id. at 448-449, 339 N.W.2d 205. The defendant insurance carrier argued that because the plaintiffs already had a legal duty to care for their child, room and board costs were not compensable. Id. at 451, 339 N.W.2d 205. The Court of Appeals rejected this argument, largely on the basis of a worker's compensation case that distinguished between "ordinary household tasks" such as cleaning and washing clothes and nonordinary tasks such as "`[s]erving meals in bed and bathing, dressing, and escorting a disabled person ....'" Id. at 452, 339 N.W.2d 205, quoting Kushay v. Sexton Dairy Co., 394 Mich. 69, 228 N.W.2d 205 (1975).
The panel concluded that the distinction between ordinary and nonordinary tasks could be reconciled with the language of M.C.L. § 500.3107(a), which then provided that "products, services, and accommodations not reasonably necessary for the injured person's care, recovery, or rehabilitation are not `allowable expenses.'" 127 Mich.App. at 453, 339 N.W.2d 205. The Court reasoned:
The necessity for the performance of ordinary household tasks has nothing to do with the injured person's care, recovery, or rehabilitation; such tasks must be performed whether or not anyone is injured.
This reasoning supports a generalization concerning the circumstances in which a product, service, or accommodation can fall within the definition of "allowable expense." Products, services, or accommodations which are as necessary for an uninjured person as for an injured person are not "allowable expenses." [Id. at 453-454, 339 N.W.2d 205 (emphasis added).]
The panel then opined that food "is as necessary for an uninjured person as for an injured person" and thus would not ordinarily constitute an "allowable expense" under M.C.L. § 500.3107 for an injured person cared for at home. 127 Mich.App. at 454, 339 N.W.2d 205.
When Manley was appealed to this Court, we effectively vacated the Court of Appeals room and board analysis. Manley v. Detroit Automobile Inter-Ins. Exchange, 425 Mich. 140, 388 N.W.2d 216 (1986). We stated that the "question whether food, shelter, utilities, clothing, and other such maintenance expenses are an allowable expense when the injured *900 person is cared for at home" had neither been raised before the trial court nor argued in the Court of Appeals. Id. at 152, 388 N.W.2d 216. Accordingly, this Court declined to address the issue and stated that the Court of Appeals analysis of the issue "shall not be regarded as of precedential force or effect." Id. at 153, 388 N.W.2d 216.
Justice Boyle issued a concurring and dissenting opinion, asserting that the room and board issue was properly before this Court because the Court of Appeals had raised it sua sponte and discussed the issue in its opinion. Id. at 168, 388 N.W.2d 216 (Boyle, J., concurring in part and dissenting in part). She could find "no principled basis" for distinguishing between food provided in an institutional setting and food provided at home, and concluded that the Court of Appeals "injured person vs. uninjured person" test was not only "unwieldy and unworkable" but that it effectively punished those who choose to care for injured family members at home. Id. at 168-169, 388 N.W.2d 216. Justice Boyle opined that M.C.L. § 500.3107 imposes three requirements for "allowable expenses": "1) the charge must be reasonable, 2) the expense must be reasonably necessary, and 3) the expense must be incurred." 425 Mich. at 169, 388 N.W.2d 216.
Thereafter, in Reed, the Court of Appeals adopted Justice Boyle's Manley analysis. The insured in Reed had been severely injured in an auto accident. Reed, supra at 445, 499 N.W.2d 22. The plaintiff, the insured's mother, filed various claims against the defendant insurer and moved to amend her complaint to include a claim for room and board expenses. Id. at 445-446, 499 N.W.2d 22. The trial court denied the motion on the basis that such expenses were not recoverable under the no-fault act. Id. at 446, 499 N.W.2d 22.
The Court of Appeals reversed, reasoning as follows:
We see no compelling reason not to afford the same compensation under the act to family members who provide room and board. Subsection 1(a) does not distinguish between accommodations provided by family members and accommodations provided by institutions, and we decline to read such a distinction into the act. Moreover, holding that accommodations provided by family members is [sic] an "allowable expense" is in accord with the policy of this state. Denying compensation for family-provided accommodations while allowing compensation in an institutional setting would discourage home care that is generally, we believe, less costly than institutional care. Irrespective of cost considerations, it can be stated without hesitation that home care is more personal than that given in a clinical setting....

We hold that, where an injured person is unable to care for himself and would be institutionalized were a family member not willing to provide home care, a no-fault insurer is liable to pay the cost of maintenance in the home. [Id. at 452-453, 499 N.W.2d 22 (citations omitted; emphasis added).]
In addition to the above reasoning, the Court of Appeals relied on the notion that because the no-fault act is remedial in nature, it "must be liberally construed in favor of persons intended to benefit thereby." Id. at 451, 499 N.W.2d 22.

B. Interpretation of Statutory Language and Application
As previously stated, M.C.L. § 500.3105(1) and M.C.L. § 500.3107(1)(a) impose two separate and distinct requirements for "care, recovery, or rehabilitation" expenses to be compensable under the no-fault act. First, such expenses *901 must be "for accidental bodily injury arising out of the ownership, operation, maintenance or use of a motor vehicle...." M.C.L. § 500.3105(1) (emphasis added). Second, these expenses must be "reasonably necessary ... for an injured person's care, recovery, or rehabilitation." M.C.L. § 500.3107(1)(a).
Defendant contends that M.C.L. § 500.3105(1) requires that allowable expenses be causally connected to a person's injury. We agree. In fact, M.C.L. § 500.3105(1) imposes two causation requirements for no-fault benefits.
First, an insurer is liable only if benefits are "for accidental bodily injury...." "[F]or" implies a causal connection.[6] "[A]ccidental bodily injury" therefore triggers an insurer's liability and defines the scope of that liability. Accordingly, a no-fault insurer is liable to pay benefits only to the extent that the claimed benefits are causally connected to the accidental bodily injury arising out of an automobile accident.
Second, an insurer is liable to pay benefits for accidental bodily injury only if those injuries "aris[e] out of" or are caused by "the ownership, operation, maintenance or use of a motor vehicle...." It is not any bodily injury that triggers an insurer's liability under the no-fault act. Rather, it is only those injuries that are caused by the insured's use of a motor vehicle.
In this case, it is uncontested that the insured's injuries arose out of his use of an automobile. Therefore, to the extent that the insured's injuries stem from an automobile accident, application of the second causal element noted above does not bar plaintiff's claim.
The first causal element, however, poses a problem for plaintiff. Plaintiff does not claim that her husband's diet is different from that of an uninjured person, that his food expenses are part of his treatment plan, or that these costs are related in any way to his injuries. She claims instead that Griffith's insurer is liable for ordinary, everyday food expenses. As such, plaintiff has not established that these expenses are "for accidental bodily injury ...."[7]
Even if ordinary food expenses were compensable under § 3105, an insurer would be liable for those expenses only if they were also "allowable expenses" under M.C.L. § 500.3107(1)(a). This section provides that benefits are payable for "reasonably necessary products, services and accommodations for an injured person's care, recovery, or rehabilitation." In other words, an insurer is liable only for the cost of "products, services and accommodations" "reasonably necessary" "for an injured person's care, recovery, or rehabilitation."[8]
*902 There is no dispute that Griffith is an "injured person." Thus, the question is whether food is reasonably necessary for his "care, recovery, or rehabilitation" as an injured person. It is not contended here that the food expenses at issue are a part of the insured's "recovery" or "rehabilitation." Indeed, plaintiff does not allege that the food has special curative properties that might advance Griffith's recovery or rehabilitation. The key issue, therefore, is whether the food expenses are necessary for Griffith's "care."
Because "care" can have several meanings depending on the context in which it is used, the doctrine of noscitur a sociis is helpful in discerning the meaning of that term in this statute. This doctrine is premised on the notion that "the meaning of statutory language, plain or not, depends on context." King v. St. Vincent's Hosp., 502 U.S. 215, 221, 112 S. Ct. 570, 116 L. Ed. 2d 578 (1991).[9] Thus, under the doctrine of noscitur a sociis, "`"a word or phrase is given meaning by its context or setting."'" Koontz, supra at 318, 645 N.W.2d 34 (citations omitted). As a general matter, "words and clauses will not be divorced from those which precede and those which follow." Sanchick v. State Bd. of Optometry, 342 Mich. 555, 559, 70 N.W.2d 757 (1955). When construing a series of terms such as "care, recovery, or rehabilitation," we are guided by the principle "that words grouped in a list should be given related meaning." Third Nat'l Bank in Nashville v. Impac Ltd., Inc., 432 U.S. 312, 322, 97 S. Ct. 2307, 53 L. Ed. 2d 368 (1977).
Generally, "care" means "protection; charge," and "to make provision." Random House Webster's College Dictionary (2001). Thus, taken in isolation, the word "care" can be broadly construed to encompass anything that is reasonably necessary to the provision of a person's protection or charge. But we have consistently held that "[c]ourts must give effect to every word, phrase, and clause in a statute and avoid an interpretation that would render any part of the statute surplusage or nugatory." State Farm Fire & Cas. Co. v. Old Republic Ins. Co., 466 Mich. 142, 146, 644 N.W.2d 715 (2002). Therefore, we must neither read "care" so broadly as to render nugatory "recovery and rehabilitation" nor construe "care" so narrowly that the term is mere surplusage.[10] "Care" must have a meaning that is related to, but distinct from, "recovery and rehabilitation."[11]
*903 As an initial matter, it is important to note that the statute does not require compensation for any item that is reasonably necessary to a person's care in general. Instead, the statute specifically limits compensation to charges for products or services that are reasonably necessary "for an injured person's care, recovery, or rehabilitation." (Emphasis added.) This context suggests that "care" must be related to the insured's injuries.
This conclusion is supported by the fact that the statute lists "care" together with "recovery" and "rehabilitation." "Recovery" is defined as "restoration or return to any former and better condition, esp. to health from sickness, injury, addiction, etc." Random House Webster's College Dictionary (2001). "Rehabilitate" is defined as "to restore or bring to a condition of good health, ability to work, or productive activity." Id. Both terms refer to restoring an injured person to the condition he was in before sustaining his injuries. Consequently, expenses for "recovery" or "rehabilitation" are costs expended in order to bring an insured to a condition of health or ability sufficient to resume his preinjury life. Because "recovery" and "rehabilitation" are necessary only when an insured has been injured, both terms refer to products, services, and accommodations that are necessary because of injuries sustained through the use of a motor vehicle.
"Care" must have a meaning that is broader than "recovery" and "rehabilitation" but is not so broad as to render those terms nugatory. As noted above, both "recovery" and "rehabilitation" refer to an underlying injury; likewise, the statute as a whole applies only to an "injured person." It follows that the Legislature intended to limit the scope of the term "care" to expenses for those products, services, or accommodations whose provision is necessitated by the injury sustained in the motor vehicle accident.[12] "Care" is broader than "recovery" and "rehabilitation" because it may encompass expenses for products, services, and accommodations that are necessary because of the accident but that may not restore a person to his preinjury state.
Griffith's food costs here are not related to his "care, recovery, or rehabilitation." There has been no evidence introduced that he now requires different food than he did before sustaining his injuries as part of his treatment plan. While such expenses are no doubt necessary for his survival, they are not necessary for his recovery or rehabilitation from the injuries suffered in the accident, nor are they necessary for his care because of the injuries he sustained in the accident. Unlike prescription medications or nursing care, the food that Griffith consumes is simply an ordinary means of sustenance rather than a treatment for his "care, recovery, or rehabilitation." In fact, if Griffith had never sustained, or were to fully recover from, his injuries, his dietary needs would be no different than they are now. We conclude, therefore, that his food costs are completely unrelated to his "care, recovery, or rehabilitation" and are not "allowable expenses" under M.C.L. § 500.3107(1)(a).[13]
*904 The parties focus on the distinction between food costs for hospital food and food costs for an insured receiving at-home care. Plaintiff contends that there is no distinction between such costs. We disagree.
Food costs in an institutional setting are "benefits for accidental bodily injury" and are "reasonably necessary products, services and accommodations for an injured person's care, recovery, or rehabilitation." That is, it is "reasonably necessary" for an insured to consume hospital food during in-patient treatment given the limited dining options available. Although an injured person would need to consume food regardless of his injuries, he would not need to eat that particular food or bear the cost associated with it. Thus, hospital food is analogous to a type of special diet or select diet necessary for an injured person's recovery. Because an insured in an institutional setting is required to eat "hospital food," such food costs are necessary for an insured's "care, recovery, or rehabilitation" while in such a setting. Once an injured person leaves the institutional setting, however, he may resume eating a normal diet just as he would have had he not suffered any injury and is no longer required to bear the costs of hospital food, which are part of the unqualified unit cost of hospital treatment.[14]
*905 This reasoning can be taken a step further when considering the costs of items such as an injured person's clothing, toiletries, and even housing costs. Under plaintiff's reasoning, because a hospital provided Griffith with clothing while he was institutionalized, defendant should continue to pay for Griffith's clothing after he is released. The same can be said of Griffith's toiletry necessities and housing costs. While Griffith was institutionalized, defendant paid his housing costs. Should defendant therefore be obligated to pay Griffith's housing payment now that he has been released when Griffith's housing needs have not been affected by his injuries?
Under plaintiff's reasoning, nothing would prevent no-fault insurers from being obligated to pay for any expenses that an injured person would otherwise be provided in an institutional setting as long as they are remotely related to the person's general care. Plaintiff's interpretation of M.C.L. § 500.3107(1)(a) stretches the language of the act too far and, incidentally, would largely obliterate cost containment for this mandatory coverage. We have always been cognizant of this potential problem[15] when interpreting the no-fault act, and we are no less so today.
*906 Moreover, in seeking reimbursement for food and other such quotidian expenses, plaintiff is essentially seeking a wage-loss benefit. Reimbursement for the value of lost wages, however, is specifically addressed elsewhere in the no-fault act. See M.C.L. § 500.3107(1)(b).[16] See also Popma v. Auto Club Ins. Ass'n, 446 Mich. 460, 463, 471, 521 N.W.2d 831 (1994). Plaintiff's construction of § 3107(1)(a) is strongly undermined by the Legislature's express provision for, and limitation on, wage-loss benefits in § 3107(1)(b).
Under M.C.L. § 500.3105 and M.C.L. § 500.3107(1)(a), defendant is not required to reimburse plaintiff for the food expenses at issue in this case. Such expenses are not necessary "for accidental bodily injury" under M.C.L. § 500.3105. In addition, they are not "allowable expenses" under M.C.L. § 500.3107(1)(a) because food is not necessary for Griffith's "care, recovery, or rehabilitation" under that subsection. Because the rule announced in Reed, supra, is contrary to the language of the above provisions, we overrule the Court of Appeals decision in Reed.

V. CONCLUSION
We conclude that defendant is not required to reimburse plaintiff for Griffith's food costs under M.C.L. § 500.3105 and M.C.L. § 500.3107(1)(a) of the no-fault act. Accordingly, we reverse the judgment of the Court of Appeals.
TAYLOR, YOUNG and MARKMAN, JJ., concur.
WEAVER, J. (dissenting).
I dissent from the majority's holding that food expenses for plaintiff's incapacitated husband are not "allowable expenses" for which plaintiff should be paid under M.C.L. § 500.3107(1)(a). Rather, consistently with Justice Boyle's concurrence in Manley v Detroit Automobile Inter-Ins Exch,[1] and with the Court of Appeals opinion in Reed v. Citizens Ins. Co. of America,[2] I would conclude that the reasonable charges incurred for plaintiff's husband's food while he is cared for at home are recoverable as "allowable expenses" under the statute. Therefore, I would affirm the Court of Appeals decision in this case.
Under the statute, "allowable expenses" consist of
all reasonable charges incurred for reasonably necessary products, services and accommodations for an injured person's care, recovery, or rehabilitation. [M.C.L. § 500.3107(1)(a).]
With this language, the Legislature provided a fairly broad definition of "allowable expenses" to encompass all the things that might reasonably be needed for an injured person's care, recovery, or rehabilitation. As Justice Kelly notes in her dissent, "[i]t is difficult to deny that food is a product reasonably necessary for the care of an invalid, however narrowly `care' is defined. Without nourishment, an injured person could not be restored to health and could not properly be cared for." Post at 910. And, as stated by Justice Boyle, there is
no principled basis for deciding that food provided to [the plaintiff's husband] at *907 home is not as much an "allowable expense" as the food provided in a licensed medical care facility. Where a person who normally would require institutional treatment is cared for at home in a quasi-institutional setting made possible by the love and dedication of the injured victim's family, the test for "allowable expenses" should not differ from that set out in M.C.L. § 500.3107(a). [Manley, supra at 168-169, 388 N.W.2d 216 (citations omitted).]
Therefore, it is reasonable to conclude that the cost of plaintiff's husband's food is recoverable as "allowable expenses" under the no-fault act, and I would affirm the Court of Appeals decision.
MARILYN J. KELLY, J. (dissenting).
Today the Court reaches the extraordinary conclusion that food is not always necessary for an injured person's care. The Court concludes that food is "completely unrelated to [an injured person's] `care, recovery, or rehabilitation'" if provided in a home, although it is both necessary and reimbursable if provided in an institution. Ante at 900.
I disagree. The Court of Appeals decision that reached the opposite conclusion twelve years ago, Reed v. Citizens Ins. Co. of America,[1] was correct and should not be overturned. It is obvious to me that food should continue to be an allowable expense under the no-fault act wherever provided as long as reasonably necessary to an injured person's care.

THE NO-FAULT ACT
We review issues of statutory construction de novo. Stewart v. Michigan, 471 Mich. 692, 696, 692 N.W.2d 376 (2004). In construing statutes, our purpose is to determine and implement the intent of the Legislature. Sanders v. Delton Kellogg Schools, 453 Mich. 483, 487, 556 N.W.2d 467 (1996).
The act under review here was passed to provide benefits for victims of motor vehicle accidents without regard to who was at fault. Substituting for certain tort remedies that it abolished, the act created a comprehensive and expeditious benefit system through insurance. Shavers v. Attorney General, 402 Mich. 554, 579, 267 N.W.2d 72 (1978). This Court has determined that the Legislature intended the no-fault act to be construed liberally in favor of the insured.[2]Turner v. Auto Club Ins. Ass'n, 448 Mich. 22, 28, 528 N.W.2d 681 (1995).

M.C.L. § 500.3105(1)
In this case, Mr. Griffith was injured in an automobile accident that rendered him unable to care for himself. He remains injured. Therefore, without contest, he satisfies the requirement of § 3105(1), and his insurer must pay him benefits. The issue here involves the meaning of "benefits."
Section 3105(1) requires:
Under personal protection insurance an insurer is liable to pay benefits for accidental bodily injury arising out of the ownership, operation, maintenance or use of a motor vehicle as a motor vehicle, subject to the provisions of this chapter.
On its face, this section requires an insurer to pay benefits to its insured injured in a motor vehicle accident. The Legislature took pains to define at a different section *908 of the statute what benefits must be paid. M.C.L. § 500.3107(1)(a).[3] As the majority observes, § 3107(1)(a) is "the statutory provision at the center of this case." Ante at 899. Because the Legislature defined "benefits" in § 3107(1)(a), it seems contradictory that it would have given "benefits" a different definition in § 3105(1).
Yet, the majority reads § 3105(1) to mean that the only benefits that a no-fault insurer is liable to pay are those "causally connected to the accidental bodily injury...." Ante at 901. It is not Mr. Griffith's injury, it reasons, that occasioned his need for food. Hence the cost of his food is not a covered expense.
The majority finds that § 3105 limits the benefits made available in § 3107, despite the fact that the courts have never before found such a limitation. The majority defines "for" in the phrase "an insurer is liable to pay benefits for accidental bodily injury" as meaning "`with the object or purpose of,'" "`intended to belong to or be used in connection with,'" and "`suiting the purposes or needs of.'" Ante at 901 n. 6. (Citation omitted.) From that it concludes that these definitions "imply" that the benefit an injured party seeks must be directly caused by the injury. Not only is the majority's reading of § 3105 novel and unprecedented, it flies in the face of our time-honored determination to liberally construe the no-fault act for the benefit of the insured.
The word "for" in the English language has many nuances in its meaning. I feel confident that the Legislature added § 3107(1)(a) for the purpose of defining "benefits" in § 3105. On the basis of that belief, I find that the definition of "for" in § 3105 that best accords with the Legislature's intent is "by reason of." Random House Webster's College Dictionary (2001). Hence, § 3105 should be read to mean that benefits are payable "by reason of" accidental bodily injury.
Reading § 3105 in this way ensures that the only limitations placed on "benefits" for an insured injured in an auto accident are those clearly stated by the Legislature in § 3107. My belief is that, if the Legislature intended that the sole benefits payable for an insured's injury were those directly arising therefrom, it would have said so. Also, it would not have required at § 3107 payment for so broad a category as "all reasonable charges incurred for reasonably necessary products, services and accommodations for an injured person's care, recovery, or rehabilitation."
Additionally, the majority's reading of the act is irrational. The majority believes that food provided in the hospital qualifies as a benefit under the act. However, under its reading of § 3105, food would be excluded: the need for it does not arise from the injury. The majority explains that, in an institution, one has little choice what food is served. But it fails to explain how that fact transforms hospital food into an expense arising from an accident.
If the Legislature had intended, for example, that ground beef be compensable only if no other entrée were offered, it *909 should have written something to make that clear. The majority will search in vain for some indication in the act that food, or any item, can qualify for "benefits for an accidental bodily injury" if furnished in the hospital but not at home. Absolutely nothing in either § 3105 or § 3107 allows for that distinction.
The difficulty the majority has in providing a convincing answer to this question illustrates the weakness of its conclusion. Its reading of § 3105 is, at its foundation, unsound. The majority criticizes my analysis of § 3105(1) as inadequate and "undeveloped." Ante at 901, n. 7. It would be inadequate only if I agreed with the majority's choice to create two requirements where there is only one in § 3105. I have taken my own analysis of § 3105(1) to its logical conclusion. It is not the same analysis as the majority's, but it is more faithful to the text of the statute. Contrary to Justice Corrigan's belief, I have set forth a principled basis for my analysis. It includes a plain-language reading of §§ 3105(1) and 3107(1)(a).

M.C.L. § 500.3107(1)(a)
The majority finds that Douglas Griffith fails to qualify not only under § 3105(1) but also under § 3107(1)(a). In construing § 3107(1)(a), first it goes to the dictionary to interpret the meaning of "care."
As is frequently the case, here a dictionary alone does not clarify the Legislature's intent. "Care" has several definitions. The majority chooses "protection" or "charge" as the appropriate one. But the word can also be defined as "the provision of what is necessary for the welfare and protection of someone or something." Compact Oxford English Dictionary.
It is clear that, when consulting a dictionary in performance of the interpretative task, one is normally required to make a choice among several definitions. It is nothing less than a pretense to maintain that, in enforcing a statute "as written," a court does not make definitional choices.
The language of § 3107(1)(a) is broad. Yet, the majority ultimately limits the meaning of "care" to the care needed for recovery and rehabilitation, ascribing to it a restorative meaning. The logical consequence of using this restrictive definition demonstrates that it is poorly chosen. It reads "care" out of the sentence. Given that "recovery and rehabilitation" are in the sentence with "care," the effect of the majority's choice of definitions turns "care" into a mere redundancy. This approach violates our obligation when interpreting statutes to try to give every word meaning and treat no word as surplusage. Altman v. Meridian Twp., 439 Mich. 623, 635, 487 N.W.2d 155 (1992).
My reading of the statute gives independent meaning to the word "care." Under the doctrine of noscitur a sociis, the meaning of questionable words may be ascertained by reference to the meaning of other words associated with it. Applying this doctrine, "care" fits with "recovery" and "rehabilitation" when "care" is interpreted broadly to mean "the provision of what is necessary for the welfare and protection of someone." The Legislature intended that an injured person's needs be furnished ("care") until "recovery" has been accomplished through "rehabilitation."
In some cases, such as where a motorist is catastrophically injured, recovery and rehabilitation may not be an achievable goal. In these cases, the Legislature requires that the injured individual receive all products and services reasonably necessary for his or her continuing care. The act's comprehensive language demonstrates the Legislature's intent to ensure that benefits are provided in every instance where a motorist suffers injury.


*910 THE LEGISLATURE'S INTENTION WITH RESPECT TO FOOD
It is difficult to deny that food is a product reasonably necessary for the care of an invalid, however narrowly "care" is defined. Without nourishment, an injured person could not be restored to health and could not properly be cared for. In fact, without it, a person's physical well-being would be immediately threatened. A finding that food is necessary for "care" accords with the purpose of the no-fault act: to provide benefits needed by someone injured in an automobile accident.
There is a limitation on those benefits in the act: all benefits reasonably necessary. Given the wide variety of circumstances under which injured parties seek no-fault benefits, the act provides for wide latitude in determining what benefits are reasonably necessary in a given situation. Unfortunately, the majority limits the wide latitude provided by the Legislature by restrictively reading the word "care."
It is noteworthy that the Legislature did not expressly limit the expenses recoverable in no-fault cases to those that the injured person did not require before the injury. It could have included, but did not, a clause such as "benefits are payable except for those that were reasonably necessary for the care of the person before the injury." It is the majority, not the Legislature, that writes this limitation into the act.
The majority concludes that food is not necessary for the care of Mr. Griffith because he requires food, injured or not. It adds that food has nothing to do with an injured party's "care, recovery, or rehabilitation." It further reasons that food is not an allowable expense when consumed in the home, although it is an allowable expense in an institution.[4]
This is not a reasonable construction of the statutory language. Nothing in the language of the no-fault act indicates that whether a home-based expense is allowable depends on whether an uninjured person has the same expense. The act's language mandates that the appropriate question is whether the injured person reasonably incurred the questioned expense as part of his or her care, recovery, or rehabilitation.
The logic in the majority's reasoning is, charitably speaking, illusory. If an automobile accident victim is hospitalized, the reasonable cost of his or her food is a covered expense under § 3107(1)(a). If another automobile accident victim requires the same care, but receives it at home, the reasonable cost of his or her food likewise should be a covered expense under § 3107(1)(a).
I agree with Justice Boyle's partial concurrence in Manley v Detroit Automobile Inter-Ins Exch,[5] and the Court of Appeals decision in Reed: no principled distinction justifies a holding that, where a patient is institutionalized, food is a reasonably necessary expense, but if he or she is home receiving the same care, it is not. Moreover, the plain language of the no-fault act makes no such distinction.
The majority claims that its ruling is necessary to keep down the cost of no-fault insurance. However, the record contains no evidence to support that *911 claim. There is nothing to indicate that no-fault insurance has become unaffordable because of in-home food expenses that insurers until now have been required to provide to catastrophically injured policyholders.[6]
The facts of Mr. Griffith's case illustrate the complexity of the issue before us and why the Legislature could not have intended the interpretation made by the majority. Mr. Griffith is receiving one hundred percent institutional care, albeit in a home setting. He resides in his own home and is being cared for solely by medical professionals, his wife having been placed in a nursing home.
Thus, family members play no role in cooking for Douglas Griffith or in providing his food. There is no evidence that his meals differ in any respect from those he earlier received in the hospital. Because food in both settings is necessary for his care, both should be compensable under the act.
The only distinction between Mr. Griffith's hospital care and his in-home care is the location at which he receives it. The language of the no-fault act does not limit expenses only to those incurred in a hospital setting. This is a new rule created by the Court.
The majority attempts to buttress its interpretation by asserting that it has discerned the policy choice made by the Legislature. It insists that my reading is my own policy choice that cannot be accurate unless the Legislature amends the no-fault act. This is a logical fallacy that assumes the majority's conclusion as its premise.
Also faulty is the majority's assertion that my reading of the statute "essentially invent[s] a new entitlement system." Ante at 904 n. 13. To the contrary, my reading of the statute conforms with the law as interpreted for at least the past twelve years.
The Court of Appeals made the same application. While the majority's accusations and appeal to cost concerns create a rhetorical flourish, it is the majority, and not I, that advocates a drastic change in established law.
Let there be no mistake in this: motorists, required to purchase no-fault insurance in order to drive in Michigan, now have one less resource available to them because of the majority's restrictive reading of the no-fault act. The majority holds that food, as a matter of law, is never reasonably necessary for one's care, recovery, or rehabilitation outside a hospital.
A proper reading of the text belies the majority's conclusions. There is no need to require the Legislature to amend its decision that all expenses should be covered as long as reasonably necessary to an injured person's care, recovery, and rehabilitation.


*912 FURTHER IMPLICATIONS OF THE MAJORITY'S DECISION
The majority forces a harsh dilemma on insured individuals injured in automobile accidents: remain in an institution, if insurance coverage is available, or convalesce at home where they or others are burdened with the cost of their food. Unfortunately for impoverished families, the only choice may be to remain in institutional care.[7]
Reed has been the rule of law in Michigan for twelve years. There are unacknowledged alarming implications in overruling it. If we apply the majority's reasoning about in-home food, is shelter at home an allowable expense? An uninjured person requires shelter. The majority incentivizes no-fault insurers to refuse to reimburse these and other expenses in the future, even though they are without dispute reasonably necessary for an injured person's care.
The majority opines that reimbursement for in-home food is a form of wage-loss benefits. However, it is unable to substantiate that statement with a showing that any legislation equates wage-loss benefits with payment for care of the injured. Wage-loss benefits exist to replace lost income, not as reimbursement for expenses incurred.
Furthermore, the no-fault act limits wage-loss benefits to three years. But the insurer's obligation to provide for the care of an injured person can extend over the person's lifetime. Therefore, equating the provision of food with wage loss is inaccurate. The Legislature struck a very definite compromise on the duration of wage-loss benefits that stands in contrast to the lifetime care to which an injured person is entitled.
The majority[8] finds that §§ 3105 and 3107 "impose two separate and distinct requirements" before expenses are compensable under the act. It finds that Mr. Griffith's expenses for in-home food fail to satisfy the requirements of both sections. They fail to satisfy § 3107 because they were not necessary for his care. They fail to satisfy § 3105 because they were not caused by the accidental bodily injury.
The majority informs us that Mr. Griffith's food, when provided in the hospital, did satisfy § 3107. Are we to infer that the hospital food was nonetheless not a reimbursable expense because it did not satisfy § 3105?[9] Clearly, the food was not *913 an expense caused by the accidental bodily injury when furnished either in the hospital or at home.
Finally, the majority makes no provision for those who in the past have incurred ongoing expenses and assumed ongoing burdens in reliance on the availability of reimbursements for in-home food. Because its holding is not limited to new cases, many whose caregivers are already receiving reimbursement for in-home food may be forced to return to institutional settings.

CONCLUSION
The majority's conclusion is that food is unnecessary to one's "care, recovery, or rehabilitation" outside an institution, although necessary inside an institution. It makes a distinction without a difference. Not only is it illogical, no statutory basis exists to distinguish the reimbursability of the cost of institutional food from the reimbursability of the cost of in-home food.
I would affirm the trial court and the Court of Appeals decisions and leave Reed intact. Regardless of the choice of meanings ascribed to the word "care," the Legislature's intent had to be that food is an allowable expense for injured automobile accident victims convalescing at home.
MICHAEL F. CAVANAGH, concurs.
NOTES
[1]  This opinion references Douglas Griffith as "Griffith" and Phyllis Griffith as "plaintiff."
[2]  Plaintiff's complaint included claims for items other than Griffith's food, but those claims are not at issue in this appeal.
[3]  Unpublished opinion per curiam of the Court of Appeals, issued August 16, 2002 (Docket No. 232517), 2002 WL 1897656.
[4]  468 Mich. 946, 664 N.W.2d 221 (2003).
[5]  469 Mich. 1020, 678 N.W.2d 439 (2004).
[6]  Random House Webster's College Dictionary (1997) defines "for," when used as a preposition, as "with the object or purpose of," "intended to belong to or be used in connection with," or "suiting the purposes or needs of." The definition offered by Justice Kelly-"`by reason of'"-also implies a causal connection. See post at 908. (Citation omitted.)
[7]  Our dissenting colleagues fail to explain how they avoid the causation requirement in M.C.L. § 500.3105(1). As we will explain, because plaintiff is not on a special diet, his food expenses are not "for accidental bodily injury," and those expenses therefore are not recoverable in this case. It is therefore not surprising that our dissenting colleagues avoid developing their analysis of M.C.L. § 500.3105(1), because their position is plainly inconsistent with the unambiguous language of that provision.
[8]  In her concurring and dissenting opinion in Manley, Justice Boyle read MCL 500.3107(1)(a) as imposing only three requirements: "1) the charge must be reasonable, 2) the expense must be reasonably necessary, and 3) the expense must be incurred." 425 Mich. at 169, 388 N.W.2d 216 (Boyle, J., concurring in part and dissenting in part). In addition to these requirements, however, the statute states that an "allowable expense" must be "for" one of the following: (1) an injured person's care, (2) his recovery, or (3) his rehabilitation.
[9]  See Koontz, supra at 318, 645 N.W.2d 34, quoting Brown v. Genesee Co. Bd. of Comm'rs (After Remand), 464 Mich. 430, 437, 628 N.W.2d 471 (2001), quoting Tyler v. Livonia Public Schools, 459 Mich. 382, 390-391, 590 N.W.2d 560 (1999) ("`Contextual understanding of statutes is generally grounded in the doctrine of noscitur a sociis: "[i]t is known from its associates," see Black's Law Dictionary (6th ed.), p. 1060.'").
[10]  Our dissenting colleagues make the former error, construing "care" so broadly that "recovery and rehabilitation" are mere surplusage. If "care" means, as Justice Kelly contends, "`the provision of what is necessary for the welfare and protection of someone,'" post at 909, then "recovery and rehabilitation"-both of which are certainly necessary for an injured person's welfare-are stripped of any meaning.
[11]  See Sutherland Statutory Construction (6th ed., 2000 rev.), § 47.16, pp. 265-267 ("[W]hen two or more words are grouped together, and ordinarily have a similar meaning, but are not equally comprehensive, the general word will be limited and qualified by the special word.")
[12]  For instance, the cost associated with setting a broken leg would be compensable under the term "recovery" because it is necessary to return a person to his post-injury health, and the cost of learning to walk on a prosthetic leg would be recoverable under the term "rehabilitation" because it is necessary to bring the person back to a condition of productive activity. Similarly, the cost of such items as a prosthetic leg or special shoes would be recoverable under the term "care," even though the person will never recover or be rehabilitated from the injuries, because the cost associated with such products or accommodations stems from the injury.
[13]  Our dissenting colleagues do not pay sufficient regard to the context in which the word "care" is used in M.C.L. § 500.3107(1)(a). They do not give effect to the Legislature's choice to use the term "care" in conjunction with the terms "recovery" and "rehabilitation." They also fail to give effect to the statute's specific reference to "an injured person's care, recovery, or rehabilitation." As we have explained, this contextual background aids our effort to discern the meaning of the term "care" as used in the statute.

Our dissenting colleagues would instead read the word "care" in a vacuum, thereby allowing them to impose their preferred meaning without attempting to discern the context in which the Legislature used the term. Our dissenting colleagues' failure to read the word "care" in context renders the word devoid of any definitional limit. Let there be no mistake-the implication of their interpretation is that any expense that is necessary for a person's general "care" is recoverable, regardless of whether that expense bears any causal relationship to an "accidental bodily injury arising out of the ownership, operation, maintenance or use of a motor vehicle as a motor vehicle...." M.C.L. § 500.3105(1). Because they would allow a plaintiff to recover expenses for normal, everyday food consumed at home that does not differ from what an uninjured person would eat, would they also allow recovery of housing costs and expenses for clothing and toiletries, where those expenses do not bear any causal relationship to an accidental bodily injury? Justice Kelly seems to concede that she would require no-fault insurers to pay for an injured person's "shelter" where that expense bears no causal relation to the injuries. Post at 912.
It thus appears that Justice Kelly would essentially invent a new entitlement system by converting our no-fault law into a general welfare scheme. Her new scheme would pay all expenses of everyday life, such as mortgage payments and grocery bills, for anyone who has been injured in a motor vehicle accident, even where those expenses do not arise from injuries sustained in the accident. Justice Kelly does not explain how she would pay for her newly minted entitlement plan, but the effect of her position would be to force Michigan citizens to make these general welfare payments through increased mandatory insurance premiums. Perhaps Justice Kelly sincerely believes that our state's citizens should bear this new financial burden, but such a policy choice belongs to the legislative branch of our government. In deciding the case before us, we must honor the intent of the Legislature as reflected in the current language of the no-fault act by applying the causation requirement embodied in the provisions at issue.
[14]  Our dissenting colleagues opine that the language of the no-fault act does not distinguish between food expenses incurred in a hospital and food expenses at home. As we have explained, however, we believe this distinction arises from the language in M.C.L. § 500.3105(1) and M.C.L. § 500.3107(1)(a). Food expenses in an institutional setting are "benefits for accidental bodily injury," and are "reasonably necessary products, services and accommodations for an injured person's care, recovery, or rehabilitation," given the limited dining options available in hospitals. After all, an injured person is required to eat hospital food precisely because his injuries require treatment in a hospital. By contrast, a person who eats a normal diet at home does not incur food expenses that meet the requirements of M.C.L. § 500.3105(1) and M.C.L. § 500.3107(1)(a).

Justice Kelly also asks whether the majority is implying that hospital food expenses would be reimbursable under M.C.L. § 500.3107(1)(a), but not under M.C.L. § 500.3105(1). We have stated clearly, however, that food costs in an institutional setting are "benefits for accidental bodily injury" and are "reasonably necessary products, services and accommodations for an injured person's care, recovery, or rehabilitation." See p. 904 of this opinion. In other words, we have quoted the language from both statutory provisions in saying that such expenses are recoverable.
Finally, Justice Kelly expresses concerns about allowing recovery for food expenses in a hospital but not at home. It is the prerogative of the Legislature, however, to determine whether the no-fault act should be amended to allow recovery of food costs that are unrelated to an accidental bodily injury, taking into account policy concerns such as those expressed by Justice Kelly and competing considerations such as the increased costs of premiums for this mandatory form of insurance coverage. This Court lacks both the institutional capacity to weigh the competing policy considerations and the constitutional authority to amend the no-fault act.
[15]  See, e.g., Shavers v. Attorney General, 402 Mich. 554, 607-611, 267 N.W.2d 72 (1978) ("In choosing to make no-fault insurance compulsory for all motorists, the Legislature has made the registration and operation of a motor vehicle inexorably dependent on whether no-fault insurance is available at fair and equitable rates."); Cruz v. State Farm Mut. Automobile Ins. Co., 466 Mich. 588, 597, 648 N.W.2d 591 (2002) (recognizing that, because no-fault coverage is mandatory, the Legislature has continually sought to make it more affordable); Celina Mut. Ins. Co. v. Lake States Ins. Co., 452 Mich. 84, 89, 549 N.W.2d 834 (1996) ("the no-fault insurance system... is designed to provide victims with assured, adequate, and prompt reparations at the lowest cost to both the individuals and the no-fault system" [emphasis added]); O'Donnell v. State Farm Mut. Ins. Co., 404 Mich. 524, 547, 273 N.W.2d 829 (1979) (recognizing that the Legislature had provided for setoffs in the no-fault act: "Because the first-party insurance proposed by the act was to be compulsory, it was important that the premiums to be charged by the insurance companies be maintained as low as possible. Otherwise, the poor and the disadvantaged people of the state might not be able to obtain the necessary insurance.").
[16]  This section provides, in part:

Work loss consisting of loss of income from work an injured person would have performed during the first 3 years after the date of the accident if he or she had not been injured.
[1]  425 Mich. 140, 168-169, 388 N.W.2d 216 (1986) (Boyle, J., concurring in part and dissenting in part).
[2]  198 Mich.App. 443, 452-453, 499 N.W.2d 22 (1993).
[1]  198 Mich.App. 443, 499 N.W.2d 22 (1993).
[2]  The majority's decision today, taking food as it were from the mouth of the injured insured convalescing at home, is anything but a liberal construction in his favor.
[3]  In pertinent part, M.C.L. § 500.3107 provides:

[P]ersonal protection insurance benefits are payable for ...
(a) Allowable expenses consisting of all reasonable charges incurred for reasonably necessary products, services, and accommodations for an injured person's care, recovery, or rehabilitation....
(b) Work loss ....
(c) Expenses ... reasonably incurred in obtaining ordinary and necessary services in lieu of those that, if he or she had not been injured, an injured person would have performed ....
[4]  The majority claims a distinction exists where an injured person is required to eat hospital food because his or her injuries require treatment in a hospital. This ignores the closely related situation presented in this case. A catastrophically injured individual remains injured and continues to require institutional treatment, but does not necessarily require the treatment in a hospital or long-term care facility.
[5]  425 Mich. 140, 168, 388 N.W.2d 216 (1986).
[6]  The majority claims that my interpretation of the statute is based on policy considerations. But, in this case, I base my interpretation on the language found in the no-fault act. The Legislature has already made the policy decision. My construction of the statute is in accordance with that decision. Nonetheless, policy considerations are frequently appropriate. Certainly, the decision in this case has numerous policy implications. For example, the majority appears concerned that no-fault costs be kept low. This is a policy concern. In that regard, I fail to see why my interpretation of the law, which has prevailed at least since 1993, would increase current no-fault premiums. One would expect that no-fault providers have been factoring the potential for these costs into their premiums for years. Perhaps this state's drivers can expect that their premiums will decrease in response to the majority's opinion today. After all, Michigan drivers will no longer be entitled to the same level of benefits that they have paid for in premiums during the past twelve years.
[7]  Interestingly, although the majority expresses its concern that costs for insurers be minimized, its decision arguably helps to increase those costs. In the future, the care of patients who remain institutionalized during the period they once might have returned home is likely to be more expensive.
[8]  Ante at 900.
[9]  After quoting both statutory provisions relevant to the present analysis, the majority concludes that hospital food remains a covered expense. But merely quoting the statutory language does not resolve the question.

According to the majority, an injured person's food is not "for" an accidental bodily injury because the need for food was not caused by the automobile accident. By the majority's logic, even one who is hospitalized is not entitled to food expenses because those expenses are as necessary to an uninjured person as to an injured person. This logic is equally applicable regardless of the injured person's physical location.
Contrary to the majority's assertion, I do not express policy concerns about allowing recovery for food expenses in a hospital, but not for the same costs at home. Rather, my concern is the lack of a logical basis for the distinction the majority seeks to create. Instead of the majority's artificial distinction, I would apply the clear language of § 3107(1)(a) and allow recovery for products reasonably necessary to "an injured person's care, recovery, or rehabilitation." I would not decide, as the majority does, that as a matter of law at-home food expenses are never reasonably necessary to one's care, recovery, or rehabilitation.